DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II and the following species curcumin as the active ingredient, a monovalent cation as the moiety for X, and hydrogen as the moiety for Z, Curcuma longa as species of plant for the extract or vegetable matter, Cannabis sativa as species of plant for the vegetable matter, vitamin D as species of vitamin in the reply filed on 10/15/2021 is acknowledged.
Claims 50-52, 56-58 and 64-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
Claims 53-55, and 59-63 are being examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 53-55, 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (WO2008122967A2).
Coulter’s general disclosure is an oral composition comprising mini-capsules wherein the mini-capsules comprise one or more therapeutic or prophylactic substances in a liquid, semi-liquid, or solid core. The mini-capsules have release profiles to release the substance in an active form at one or more sites along the gastro-intestinal tract to maximize absorption and/or therapeutic efficiency (see abstract).
Regarding claims 53-55, Coulter teaches an oral formulation (see abstract) comprising antioxidant or nuclear kappa B inhibitors such as curcumin which can reduce nephrotoxicity or increase effectiveness in treating inflammatory bowel disease or to enhance efficacy in the treatment of diabetes-related kidney disorders (see page 65, lines 1-5) and teaches wherein the composition can further comprise SNAC (which is the instantly claimed compound) to maximize permeability of the active substances (see claim 44). 
Regarding claim 59, curcumin (see above) is an extract of Curcuma longa and as the applicant states in the specifications ” Vegetable matter is matter produced by a plant and includes any whole plant or plant part (e.g., bark, wood, leaves, stems, roots, flowers, fruits, seeds, or parts thereof) and/or exudates or extracts thereof” (see instant 0037). Therefore curcumin would meet the instant limitations as vegetable matter from Curcuma longa.
Regarding claims 63, Coulter teaches the formulations as liquid, or solid (see abstract and page 11, lines 12-14).
The prior art does not specifically teach that curcumin has an aqueous solubility of 0.1 mg/ml, but the applicant states “Curcumin is a phenolic compound with low water solubility 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to create an oral formulation with improved bioavailability comprising curcumin and SNAC because Coulter teaches curcumin can act as an antioxidant and also teaches wherein SNAC is used to maximize permeability of the active substance, both of which are taught in a single embodiment. Although Coulter is silent on the solubility of curcumin the applicant admits that curcumin has low water solubility (<0.1 mg/ml) and so it would meet the claim limitations and thus be the same as the instantly claimed.
There would have been a reasonable expectation of success in creating the instant invention because SNAC is well known in the art as a permeability enhancer and as Coulter teaches it can enhance the permeation of active substances and lists curcumin as an active antioxidant and nuclear kappa B inhibitor or as an active component which can reduce nephrotoxicity or increase effectiveness in treating inflammatory bowel disease or to enhance efficacy in the treatment of diabetes-related kidney disorders.
Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (WO2008122967A2) in further view of Coulter (US20150132396A1) with supporting evidence from the NIH (https://www.nccih.nih.gov/health/cannabis-marijuana-and-cannabinoids-what-you-need-to-know).
 Coulter teaches an oral formulation which comprises SNAC and curcumin however does not specifically teach in the patent document (WO2008122967A2) the vegetable matter 
Coulter’s general disclosure is to formulations with active ingredients and a coating (see abstract).
In a separate patent document (US20150132396A1), regarding claim 60, Coulter teaches SNAC (see 0414) as a permeation enhancing component and also teaches tetrahydrocannabinol (THC) as a hydrophobic active ingredient (see 0424) and it is commonly known that THC is an extract of cannabis sativa.
The National Center for Complementary and Integrative Health teaches that THC is the substance that is primarily responsible for the effects of marijuana and further defines marijuana as parts or products from the plant Cannabis sativa (see 1st page of website).
Coulter also teaches wherein the aim of these formulations are varied and can range from increasing systemic absorption and improving bioavilability (see 0003).
Regarding claims 61-62, Culture further teaches wherein the composition can include vitamins (see 0401) more specifically vitamin D (see 0424) and nutrients such as iron, manganese, selenium, zinc (see 0419) which are also minerals. 
Although Culture does not specifically teach that the tetrahydrocannabinol is from cannabis sativa it is well known in the art that THC comes from cannabis sativa (also see provided evidence above) and the molecule would be the same no matter the species from which it came. 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to comprise an oral composition comprising vegetable matter from 
There would have been a reasonable expectation of success in arriving at the instant invention because the use of SNAC as a permeation enhancer is known in the art and has been described for increased systemic absorption and Coulters invention is directed to increasing systemic absorption and improving bioavailability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB A BOECKELMAN/Examiner, Art Unit 1655        

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655